DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s responses, see section “Claim Objections”, filed 08/30/2021, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 19 and 20 has been withdrawn.
Applicant’s arguments:

    PNG
    media_image1.png
    363
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    637
    media_image3.png
    Greyscale

Examiner’s responses:  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an air circulation duct disposed at a top circumference of the tub; and a first communicating portion that is in communication with the tub opening, a second communicating portion that is in communication with the tub body at a rear end portion of the top circumference of the tub, and a fan that is configured to generate air flow within the tub) were not recited in the originally rejected independent claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Imanari et al. (JP201385778 A; hereinafter Imanari) in view of Kim et al. (US 2013/0212894; hereinafter Kim).

    PNG
    media_image4.png
    550
    451
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    625
    482
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    863
    557
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    588
    458
    media_image7.png
    Greyscale


Regarding claim 1, Imanari discloses an apparatus (1, fig. 1) for treating laundry (30, fig. 2), the apparatus (1, fig. 1) comprising: 
a cabinet (2, fig. 1) that defines an exterior of the apparatus (1, fig. 1) and that includes 
a tub (20, fig. 2) comprising a tub body (body of item 20, fig. 2) configured to receive the tub (20, fig. 2) defining at a front side of the tub (20, fig. 2); 
a drum (29, fig. 20) rotatably provided within the tub (20, fig. 2), the drum (29, fig. 20) defining at a front side of the drum (29, fig. 20); 
disposed at a top circumference (at item 51, fig. 2) of the tub (20, fig. 2), the air circulation duct (air circulation duct where item 50 disposed inside as shown in fig. 2) comprising 
a first communicating portion (4, fig. 3) that is in communication 
a second communicating portion (52, fig. 2) that is in communication at a rear end portion of the bottom circumference (at item 56, fig. 2) of the tub (20, fig. 2), and 
a fan (49, fig. 2) that is configured to generate 
a guider (11, figs. 2, 3) that is in communication that is configured to guide guiding air to the drum opening (opening of item 29 at item 31, fig. 2).
Imanari does not disclose a second communicating portion that is in communication at a rear end portion of the top circumference of the tub.
Kim teaches a second communicating portion (Kim, 151, fig. 2) that is in communication Kim, body of item 120, fig. 2) at a rear end portion of the top circumference (Kim, at item 160, fig. 2) of the tub (Kim, 120, fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Imanari with the second communicating portion that is in communication with the tub body at a rear end portion of the top circumference of the tub, as taught by Kim, for shortening the air circulation duct which would result in quickly recirculating the drying air through the drum and also result in reducing 

Regarding claim 2, Imanari as modified discloses wherein the guider (11, figs. 2, 3) comprises: a first body (upper portion or first body of item 11, figs. 2, 3) including a guider inlet (inlet of item 11 at item 4, figs. 2, 3) communicating with the first communicating portion (4, fig. 3); and a second body (lower portion or second body of item 11, figs. 2, 3) communicating with the first body (upper portion or first body of item 11, figs. 2, 3) and changing a flow of air within the first body (upper portion or first body of item 11, figs. 2, 3) in a direction of the drum opening (opening of item 29 at item 31, fig. 2).

Regarding claim 3, Imanari as modified discloses wherein the second body (lower portion or second body of item 11, figs. 2, 3) includes a guider outlet (11a, figs. 2, 3) discharging air through the second body (lower portion or second body of item 11, figs. 2, 3) and wherein a cross-section of the guider outlet (11a, figs. 2, 3) is positioned side by side with a cross-section of the drum opening (opening of item 29 at item 31, fig. 2).

Regarding claim 4, Imanari as modified discloses wherein a cross-sectional area of a connecting portion (portion of item 11 where upper portion or first body of item 11 connected to lower portion or second body of item 11, ANNOTATED fig. 3, Section-A) connecting the first body (upper portion or first body of item 11, figs. 2, 3) to the second body (lower portion or second body of item 11, figs. 2, 3) is smaller than a cross-sectional area of the guider inlet (inlet of item 11 at item 4, figs. 2, 3) (as shown in ANNOTATED fig. 3, Section-A, item 11 is 

Regarding claim 5, Imanari as modified discloses wherein a width of the first body (upper portion or first body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the connecting portion (portion of item 11 where upper portion or first body of item 11 connected to lower portion or second body of item 11, ANNOTATED fig. 3, Section-A) from the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 6, Imanari as modified discloses wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is smaller than a cross-sectional area of a connecting portion (portion of item 11 where upper portion or first body of item 11 connected to lower portion or second body of item 11, ANNOTATED fig. 3) (as shown in ANNOTATED fig. 3, Section-A, item 11 is tapper from the guider inlet toward the item 11a; thus, a cross-sectional area of guider outlet or item 11a is smaller than a cross-sectional area of connecting portion) connecting the first body (upper portion or first body of item 11, figs. 2, 3) to the second body (lower portion or second body of item 11, figs. 2, 3).

Regarding claim 7, Imanari as modified discloses wherein a top-bottom height width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from the connecting portion (portion of item 11 where upper portion or first body of item 11 connected to lower portion or second body of item 11, ANNOTATED fig. 3).
Regarding claim 8, Imanari as modified discloses wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from a spot at which the first body (upper portion or first body of item 11, figs. 2, 3) is connected to the second body (lower portion or second body of item 11, figs. 2, 3).

Regarding claim 9, Imanari as modified discloses wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is equal to or greater than 50% (greater than 50% as shown in fig. 3, Section-A) of the cross-sectional area of the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 10, Imanari as modified discloses wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the guider outlet (11a, figs. 2, 3) is greater than (as shown in fig. 2, Section-A) a height width (as shown in ANNOTATED fig. 3, Section-A) thereof.

Regarding claim 11, Imanari as modified discloses wherein an inner surface of the second body (lower portion or second body of item 11, figs. 2, 3) is curved (as shown in fig. 3, Section-A).

Regarding claim 12, Imanari as modified discloses wherein the first communicating portion (4, fig. 3) is provided to a top end of the tub opening (opening of item 20 at item 38, fig. 2).

Regarding claim 13, Imanari as modified discloses further comprising a gasket (38, fig. 2) provided between the tub opening (opening of item 20 at item 38, fig. 2) and the door (3, fig. 1) to prevent leakage of wash water, wherein the first communicating portion (4, fig. 3) is provided to the gasket (38, fig. 2).



Regarding claim 15, Imanari as modified discloses wherein the first communicating portion (4, fig. 3) and the second communicating portion (52, fig. 2) are located in a diagonal direction (as shown in fig. 2) with reference to a cross-section of the tub (20, fig. 2) positioned side by side with a ground surface supporting the cabinet (2, fig. 1).

Regarding claim 16, Imanari as modified discloses wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is equal to or greater than 50% (greater than 50% as shown in fig. 3, Section-A) of the cross-sectional area of the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 17, Imanari as modified discloses wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from a spot at which the first body (upper portion or first body of item 11, figs. 2, 3) is connected to the second body (lower portion or second body of item 11, figs. 2, 3).	

Regarding claim 18, Imanari as modified discloses wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is equal to or greater than 50% (greater than 50% as shown in fig. 3, Section-A) of the cross-sectional area of the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 19, Imanari as modified discloses wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from a spot at which the first body (upper portion or first body of item 11, figs. 2, 3) is connected to the second body (lower portion or second body of item 11, figs. 2, 3).



Regarding claim 21, Imanari as modified discloses wherein the fan (49, fig. 2) is located at the second communication portion (52, fig. 2) (Kim, 151, fig. 2).

Regarding claim 22, Imanari as modified discloses the limitations of the apparatus of claim 1 above, but does not disclose wherein the air circulation duct further comprises a filter located at the second communication portion.
Kim further teaches the air circulation duct (Kim, 154, fig. 2) further comprises a filter (Kim, 160, fig. 2) located at the second communication portion (Kim, 151, fig. 2).
Imanari with the air circulation duct further comprises a filter located at the second communication portion, as taught by Kim, for filtering the foreign articles such as lint and/or dust, etc… before recirculating the drying air through the fan, the air circulating duct, etc… and then back into the drum which would result in minimizing the foreign articles from adhering to the fan, the air circulating duct, etc… and thus the air circulating path is minimizing from clogging.  Thus, the apparatus operates more efficiently and thus benefits the consumer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO D NGUYEN/Patent Examiner, Art Unit 3762           
                                                                                                                                                         /JORGE A PEREIRO/Primary Examiner, Art Unit 3799